Citation Nr: 1409040	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-22 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to reimbursement for the purchase of a tablet computer for vocational rehabilitation and education (VR&E) training.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from October 2003 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Vocational Rehabilitation and Counseling Service (VR&C) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A review of the of the Veteran's Virtual VA and VBMS electronic claims file reveals additional documents, including treatment records, rating decisions, and administrative decisions not pertinent to the matter on appeal.  As such, remand for initial RO consideration of this evidence is not required.


FINDINGS OF FACT

1. A tablet computer was not required at the school where the Veteran was in attendance at the time of purchase.   

2.  A tablet computer was not required to mitigate or compensate for the effects of the Veteran's disabilities while in school; nor was a tablet required to allow the Veteran to function more independently and thereby lessen his dependence on others for assistance.


CONCLUSION OF LAW

The criteria for reimbursement for the purchase of a tablet computer for VR&E training have not been met.  38 U.S.C.A. §§ 3104(a)(7)(A), 5107(b) (West 2000); 38 C.F.R. §21.212 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The United States Court of Appeals for Veterans Claims has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) provides that VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  Moreover, 38 C.F.R. § 21.32 provides additional notice provisions.

Here, the Veteran has been notified in writing of the reasons for the denial of the claim, and has been afforded opportunity to present evidence and argument with respect to the claim, which he has done.  He has not identified and the record does not otherwise indicate the existence of any additional evidence to substantiate the claim.

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements for the claim.  The claim on appeal is thus ready to be considered on the merits.





II.  Analysis

The Veteran contends that he is entitled to reimbursement for the purchase of a tablet computer in March 2011, as he believes that this device was vital to his education and pursuit of a career.

Under applicable law, services and assistance which VA may provide under Chapter 31, pursuant to regulations prescribed by the Secretary of Veterans Affairs, include supplies and equipment determined by the Secretary to be necessary to accomplish the purposes of the rehabilitation program in the individual case. 38 U.S.C.A. § 3104(a)(7)(A).

Pertinent regulations provide that a veteran will be furnished supplies that are necessary for a program of rehabilitation services. 38 C.F.R. § 21.212(a).  Pursuant to 38 C.F.R. § 21.212(b), VA will authorize only those supplies that are: (1) to be used by similarly circumstanced non-disabled persons in the same training or employment situation; (2) to mitigate or compensate for the effects of the veteran's disability while he is being evaluated, trained, or assisted in gaining employment; or (3) to allow the veteran to function more independently and thereby lessen his dependence on others for assistance.

Moreover, items that could be used personally by the veteran may only be furnished if required by the facility to meet requirements for degree or course completion. 38 C.F.R. § 21.219(c).

In addition, as to supplies needed, but not specifically required: VA may determine that an item, such as a calculator, while not required by the school for the pursuit of a particular school subject is, nevertheless, necessary for the veteran to successfully pursue his program under the provisions of section 21.156 pertaining to incidental goods and services. 38 C.F.R. § 21.212(d). The item may be authorized if: (1) it is generally owned and used by students pursuing the course; and (2) students who do not have the item would be placed at a distinct disadvantage in pursuing the course.

Here, the record reflects that the Veteran, through VR&E services, was a student as Rasmussen College at the time of purchase of the tablet.  He received financial assistance for fees and supplies associated with this education program, including textbooks and a laptop computer.   

A May 2010 report from the Veteran's Vocational Rehabilitation Counselor reflects that she had ordered a new laptop for him, as he was dealing with computer problems with his old computer at that time.  It was noted that this was the third computer that had been purchase on behalf of the Veteran; the first had been destroyed in a fire, and the second had been experiencing technical difficulties that were beyond repair.  

The order invoice reflects that additional items associated with the laptop were also purchased, including a USB flash drive, software, and a 3-year service warranty.  

The Veteran was subsequently approved to receive a portable hard-drive in October 2011.

A receipt from Verizon Wireless reflects that the Veteran purchase a Motorola tablet in March 2011.  He requested reimbursement for this purchase.

A March 2011 report from the Veteran's VA Vocational Rehabilitation Counselor reflects that the Veteran had been having problems with his laptop computer, which he sent back to the manufacturer.   He was using a loaner computer in the meantime.  The Veteran also purchased the tablet without receiving prior authorization.

The Vocational Rehabilitation Counselor indicated that she did not feel that the tablet provided any features that he needed to complete his schoolwork, and that the laptop computer would suffice.  She noted that she told the Veteran that she did not think that VA would reimburse this expense.

After the Veteran's claim for reimbursement of the expense of the tablet was denied in March 2011, the Veteran submitted a statement in April 2011 expressing his belief that he needed the tablet for school.  He noted that the tablet allowed him to browse the school's network and retrieve class notes and assignments.  He also indicated that the tablet could be used to make quick correction on any assignments and read digital copies of his textbooks without having to carry his large textbooks.  The Veteran noted that his teachers had commented how they like the idea of using a tablet for multiple functions.   He also indicated that, because he had past technical difficulties with his laptops, the tablet allowed him to back up all information so he did not lose his homework assignments.  The Veteran further noted that the tablet would be of use to him beyond schooling in his future career.

The Veteran also submitted a copy of an e-mail correspondence with an IT specialist at Rasmussen College.  The IT specialist indicated that use of a table could be optimal, as they are portable and offer an easy and flexible way to surf the internet and read books.  He noted that electronic books could definitely be downloaded or installed on the tablet, alleviating the need to carry many text books.  He also indicated that while tablets had better battery life, they provide a smaller working screen and are not as robust as a laptop.  He noted that a survey indicated that many people preferred a tablet over a net book or laptop.  Finally, he concluded that a disabled war veteran, or anyone who had a handicap could benefit from a light mobile device such as a tablet.

In this case, the record does not reflect-nor does the Veteran contend-that a tablet was required by his school to be used by similarly circumstanced non-disabled persons.  Accordingly, reimbursement under 38 C.F.R. § 21.212(b)(1) is not warranted.

Moreover, there is no evidence that a tablet required to mitigate or compensate for the effects of the Veteran's disabilities at school.  At the time of the purchase, the Veteran was service connected for bilateral chondromalacia patella, bilateral arch strain, and gastric ulcers.  The Board acknowledges that the tablet is more portable and lightweight than textbooks, which may help with some of the Veteran's physical limitations.  However, the Veteran could also use his laptop for the same purposes which while night as small, is still portable and lightweight.

Moreover, there is no evidence he was relying on others for assistance before he purchased his tablet.  While he had experienced technical difficulties with his computer, he was provided a loaner computer while he was waiting for his computer to be repaired.  The Veteran was also provided with necessary computer accessories and does not indicate that he needed to use another's tablet to complete his coursework.

For these reasons, reimbursement for the table under 38 C.F.R. § 21.212(b)(2) or (3) is not warranted.

Although there is no indication that the tablet was specifically required by the school, VA may still determine that such an item is nevertheless necessary for the Veteran to successfully pursue his course, if the item is generally owned and used by students pursuing the same course and students who do not have the item would have been placed at a distinct disadvantage.  Here, however, the Veteran has indicated that his teachers thought that a tablet could be useful for schooling, not that his classmates generally used tablets.  As neither factual predicate has been established, reimbursement for a tablet under 38 C.F.R. § 21.212(d) is not authorized.

The Board has also considered the statements from the Veteran and the IT specialist regarding the usefulness of the tablet in pursuit of his education.   However, while these statements note why a tablet is helpful, they do not indicate why such a device is required-particularly in light of the fact that the Veteran has already been provided a laptop.  None of the functions the Veteran indicates makes the use of a tablet necessary for his studies is limited to only a tablet.  Rather, most of the functionality, including reading digital textbooks, correcting homework assignments, browsing the web, and retrieving assignments can also be performed on a laptop.  In addition, files and assignments can be stored on the flash drive and portable hard drive that VA purchased for him.  The IT specialist does not indicate that the tablet provides any special functioning required for the school-only that, because of its size and ease of use, it may be preferred over a laptop other device.

Accordingly, the claim for reimbursement for the purchase of a tablet computer for VR&E training must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine. However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to reimbursement for the purchase of a tablet computer for VR&E training is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


